SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
436
KA 09-01861
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

SHAQUILLE DAVIS, ALSO KNOWN AS SHAQUILLE
L. DAVIS, DEFENDANT-APPELLANT.


GARY A. HORTON, PUBLIC DEFENDER, BATAVIA (BRIDGET L. FIELD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered August 4, 2009. The judgment convicted
defendant, upon his plea of guilty, of attempted robbery in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of attempted robbery in the first degree (Penal Law §§
110.00, 160.15 [1]), defendant contends that County Court abused its
discretion in denying his request for youthful offender status. We
reject that contention. “ ‘The determination . . . whether to grant .
. . youthful offender status rests within the sound discretion of the
court and depends upon all the attending facts and circumstances of
the case’ ” (People v Dawson, 71 AD3d 1490, 1490, lv denied 15 NY3d
749). Here, defendant attempted to rob a 64-year-old man who was out
for his early morning walk and repeatedly punched him in the face,
causing him to sustain a severely broken jaw that had to be wired shut
for eight weeks. In light of the brutal and senseless nature of the
crime, it cannot be said that the court abused its discretion in
denying defendant’s request for youthful offender status (see People v
Randleman, 60 AD3d 1358, lv denied 12 NY3d 919; People v Bell, 56 AD3d
1227, lv denied 12 NY3d 781). We perceive no reason to exercise our
interest of justice jurisdiction to adjudicate defendant a youthful
offender (see People v Potter, 13 AD3d 1191, lv denied 4 NY3d 889;
People v Phillips, 289 AD2d 1021). Finally, the sentence is not
unduly harsh or severe.

Entered:   May 6, 2011                             Patricia L. Morgan
                                                   Clerk of the Court